Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 2005, as resettled by a decision filed February 7, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her part-time employment as a library clerk at a correctional facility after her repeated requests for an increase in hours were denied by the employer due to budget constraints. Notwithstanding other complaints about her employment, claimant testified that she would have continued working had her hours been increased. Inasmuch as dissatisfaction with one’s work schedule does not constitute good cause for *824leaving employment (see Matter of La Clair [Research Found. of State Univ. of N.Y.—Commissioner of Labor], 281 AD2d 677 [2001]; Matter of Cudnik [Sweeney], 235 AD2d 888 [1997]), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.